SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

670
CA 16-00227
PRESENT: SMITH, J.P., PERADOTTO, DEJOSEPH, NEMOYER, AND CURRAN, JJ.


IN THE MATTER OF RUSSELL HOLDER,
PETITIONER-APPELLANT,

                      V                                           ORDER

ANTHONY ANNUCCI, ACTING COMMISSIONER, NEW YORK
STATE DEPARTMENT OF CORRECTIONS AND COMMUNITY
SUPERVISION, RESPONDENT-RESPONDENT.


WYOMING COUNTY-ATTICA LEGAL AID BUREAU, WARSAW (LEAH R. NOWOTARSKI OF
COUNSEL), FOR PETITIONER-APPELLANT.

ERIC T. SCHNEIDERMAN, ATTORNEY GENERAL, ALBANY (PATRICK A. WOODS OF
COUNSEL), FOR RESPONDENT-RESPONDENT.


     Appeal from a judgment of the Supreme Court, Wyoming County
(Michael M. Mohun, A.J.), entered January 20, 2016 in a proceeding
pursuant to CPLR article 78. The judgment dismissed the petition.

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs as moot (see Matter of Sanchez v Evans, 111 AD3d 1315).




Entered:    April 28, 2017                       Frances E. Cafarell
                                                 Clerk of the Court